FILED
                            NOT FOR PUBLICATION                             DEC 09 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



PROTECTIVE LIFE INSURANCE                        Nos. 10-55918, 10-55919
COMPANY, a Tennessee corporation,
                                                 D.C. Nos. 2:09-cv-08781-PSG-E,
              Plaintiff - Appellant,             2:09-cv-07512-PSG-E

  v.
                                                 MEMORANDUM *
ROBERT P. MOSIER, as Receiver for the
Trustee of The Luz Cervantes Irrevocable
Trust, and as Receiver for the Trustee of
The Lupe Martinez Irrevocable Trust,

              Defendant - Appellee.



                    Appeal from the United States District Court
                        for the Central District of California
                    Philip S. Gutierrez, District Judge, Presiding

                           Submitted December 6, 2011 **
                               Pasadena, California

Before: PREGERSON and MURGUIA, Circuit Judges, and CONLON, District




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Judge.***

       In these consolidated appeals, Protective Life Insurance Company

(“Protective Life”) appeals from the district court’s judgment denying its motions

for leave to sue receiver Robert T. Mosier (“Receiver”) nunc pro tunc, and

granting the Receiver’s motion to hold Protective Life in violation of a preliminary

injunction and strike its two lawsuits. The appeals arise from a Securities and

Exchange Commission enforcement action, in which the district court appointed

the Receiver and issued a preliminary injunction imposing a blanket stay of

litigation against the Receiver unless a party received leave of court. Protective

Life filed two lawsuits against the Receiver without first obtaining leave from the

district court.

       We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of

discretion. See Preminger v. Peake, 552 F.3d 757, 769 n.11 (9th Cir. 2008) (the

abuse of discretion standard applies to a district court’s decisions concerning

management of litigation); SEC v. Capital Consultants, LLC, 397 F.3d 733, 738

(9th Cir. 2005) (“A district court’s decision concerning the supervision of an

equitable receivership is reviewed for abuse of discretion.”); In re At Home Corp.,



        ***
            The Honorable Suzanne B. Conlon, United States District Judge for
the Northern District of Illinois, sitting by designation.

                                          2                           10-55918 & 10-55919
392 F.3d 1064, 1067 (9th Cir. 2004) (bankruptcy court’s entry of a nunc pro tunc

approval of a motion reviewed for abuse of discretion).

      The district court did not abuse its discretion by denying Protective Life’s

requests for nunc pro tunc relief because Protective Life’s failure to obtain leave of

court to sue the Receiver prior to filing its lawsuits was not due to error or

inadvertence by the district court. See United States v. Sumner, 226 F.3d 1005,

1010 (9th Cir. 2000) (the power to enter an order nunc pro tunc “is limited to

making the record reflect what the . . . court actually intended to do at an earlier

date, but which it did not sufficiently express or did not accomplish due to some

error or inadvertence”).

      The district court did not abuse its discretion by dismissing Protective Life’s

lawsuits without prejudice after determining that Protective Life had violated the

court’s preliminary injunction without good cause. See F.J. Hanshaw Enters., Inc.

v. Emerald River Dev., Inc., 244 F.3d 1128, 1136 (9th Cir. 2001) (“All federal

courts are vested with inherent powers enabling them to manage their cases and

courtrooms effectively and to ensure obedience to their orders.”).

      Protective Life’s remaining contentions are unpersuasive.

      Protective Life’s Request to Take Judicial Notice is granted.

      AFFIRMED.


                                           3                           10-55918 & 10-55919